UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 02-4118



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

            versus


JOSEPH ADAM ROUTH,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(CR-01-59)


Submitted:    August 20, 2002             Decided:   September 20, 2002


Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Wayne     Austin, John B. Coleman, SCYPHERS & AUSTIN, P.C.,
Abingdon,   Virginia, for Appellant. John L. Brownlee, United States
Attorney,   Eric M. Hurt, Assistant United States Attorney, Abingdon,
Virginia,   for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Adam Routh, appeals his jury conviction and 188-month

sentence for being a convicted felon and unlawful user of a

controlled substance in possession of a firearm in violation 18

U.S.C. §§ 922(g)(1), (g)(3), 924(e) (2000).         Routh contends the

district court abused its discretion in ruling it would admit the

results of all of Routh’s drug urinalysis tests or none at all.

Six of the tests were negative for drug use, and one was positive.

Routh sought to introduce evidence concerning only the negative

results, but eventually opted not to admit any test results based

upon the ditrict court’s ruling.       We affirm.

     A district court’s rulings on the admission and exclusion of

evidence will not be disturbed absent an abuse of discretion.

United States v. Bostian, 59 F.3d 474, 480 (4th Cir. 1995).       This

court will find an abuse of discretion only if the district court’s

evidentiary ruling was arbitrary or irrational.       United States v.

Achiekwelu, 112 F.3d 747, 753 (4th Cir. 1997).      We find no abuse of

discretion in the district court’s ruling.

     Accordingly, we affirm Routh’s conviction and sentence.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              AFFIRMED


                                   2